NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas                956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                            June 4, 2015

      Hon. William D. Mount Jr.                     Hon. Ricardo Pumarejo Jr.
      Dale & Klein, L.L.P.                          Kittleman, Thomas & Gonzalez, PLLC
      1100 E. Jasmine Ave., Ste. 202                4900-B N. 10th Street
      McAllen, TX 78501                             McAllen, TX 78504
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00205-CV
      Tr.Ct.No. C-2480-11-I-B
      Style:    Cornelio Morales v. Hidalgo County Irrigation District #6


             Appellant’s motion for leave to file sur-reply brief in the above cause was this day
      GRANTED by this Court. The brief has been ordered filed as of June 1, 2015, the date
      of receipt.

                                                Very truly yours,



                                                Cecile Foy Gsanger, Clerk

      DER:ch